Case 3:21-cv-01445-S-BN Document 7 Filed 09/01/21 Page1lof2 PagelD 74

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
C. RAYMOND JONES, JR. a/k/a g§
CLEOTIS RAYMOND JONES, JR., g§
TDCJ No. 1107489 §
§
v. § CIVIL ACTION NO. 3:21-CV-1445-S-BN
§
DIRECTOR, TDCJ-CID. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE
JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY
The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 5]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.
Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),
the Court DENIES a certificate of appealability. The Court adopts and incorporates by reference
the Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in support
of its finding that Petitioner has failed to show that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” or “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).!

 

1 Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct

1

 

 
Case 3:21-cv-01445-S-BN Document 7 Filed 09/01/21 Page2of2 PagelD 75

But, if Petitioner elects to file a notice of appeal, he must either pay the $505 appellate
filing fee or move for leave to appeai in forma pauperis.

SO ORDERED.

SIGNED September 1, 2021.

UNITED STATES DISTRICT JUDGE

 

 

the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the
court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2), If
the court denies a certificate, the parties may not appeal the denial but may seek a certificate from the court
of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate
of appealability.

 

 
